 

EXCLUSIVE LICENSE AND DISTRIBUTION AGREEMENT

 

THIS EXCLUSIVE LICENSE AND DISTRIBUTION AGREEMENT (this “Agreement”), effective
as of February ___, 2018, (the “Effective Date”), by and between Mitu Resources
Inc., a corporation organized and existing under the laws of the State of Nevada
(“Licensee”), and the HeadWind Technologies Ltd., a company formed under the
laws of Canada (“Supplier”) (each of Licensee and Supplier, are hereinafter
referred to as a “Party” or collectively the “Parties”).

 

WITNESSETH:

 

WHEREAS, Supplier is the owner, inventor, and creator of the “Wind Shark” a new
type of self-starting, vertical axis wind turbine created to change the way low
wind turbines are defined (the “Product”).

 

WHEREAS, Licensee is currently in the mining business, however Licensee has been
seeking acquisitions partners to change the general direction of the
corporations ongoing operations. Accordingly, Licensee and Supplier desire that
Licensee become the exclusive world-wide (excluding Canada) distributor of the
Product (hereinafter the “Territory” shall refer to the World, excluding the
nation of Canada). The Parties agree that there maybe be carve outs of
Suppliers’s existing relationships delineated in the definitive agreement.

 

WHEREAS, this Agreement sets forth the business relationship between the Parties
that provides for Licensee to serve as the Exclusive Licensee and Distributor,
throughout the Territory, for the Product (the “Business Relationship”), the
terms and conditions of the Business Relationship are set forth herein; and,

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants of the Parties contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, do hereby agree
as follows:

 

ARTICLE I

Definitions

 

Unless specifically set forth to the contrary herein, the following terms shall
have the respective meanings set forth below:

 

1.1 “AAA Rules” shall have the meaning set forth in Section 9.6.2. 

 

1.2 “Affiliate” shall mean, with respect to Licensee, any Person that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with Licensee. For purposes of this definition,
“control” and, with correlative meanings, the terms “controlled by” and “under
common control with,” shall mean (a) the possession, directly or indirectly, of
the power to direct the management or policies of a Person, whether through the
ownership of voting securities, by contract relating to voting rights or
corporate governance, by application of applicable law, or otherwise, or (b) the
ownership, directly or indirectly, of at least fifty percent (50%) of the voting
securities or other ownership interest of a Person (or, with respect to a
limited partnership or other similar entity, its general partner or controlling
entity); provided that, if local law restricts foreign ownership, control will
be established by direct or indirect ownership of the maximum ownership
percentage that may, under such local law, be owned by foreign interests. 

 

1.3 “Agreement” shall have the meaning set forth in the preamble hereto. 

 

1.4 “Applicable Law” shall mean all laws, rules, and regulations applicable to
the Exploitation of the Products, including any such rules, regulations,
guidelines, guidance, or other requirements of the Regulatory Authorities, that
may be in effect from time to time in the Territory. 

 

1.5 “Business Day” shall mean any day other than a Saturday, Sunday, any public
holiday and any bank holiday in the United States. 

 

1.6 “Confidential Information” shall have the meaning set forth in Section
4.3.1. 

 

1.7 “Cure Period” shall have the meaning set forth in Section 8.3. 

 

1.8“Customer Orders” shall have the meaning set forth in Section 2.4.1. 

 

1.9 “Dispute” shall have the meaning set forth in Section 9.6.1. 

 

1.10 “Effective Date” shall mean the date of this Agreement as set forth in the
preamble hereto. 

--------------------------------------------------------------------------------

1.11“Licensee” shall have the meaning set forth in the preamble hereto. 

 

1.12“Expert” shall have the meaning set forth in Section 3.6.1. 

 

1.13“Exploitation” shall mean the making, having made, importation, use, sale,
offering for sale or disposition of a product or process, including the
research, development, registration, modification, enhancement, improvement,
Manufacture, storage, formulation, optimization, import, export, transport,
distribution, promotion or marketing of a product or process. 

 

1.14“Indemnification Claim Notice” shall have the meaning set forth in Section
6.3.1. 

 

1.15 “Indemnified Party” shall have the meaning set forth in Section 6.3.1. 

 

1.16“Inquiries” shall have the meaning set forth in Section 3.1.1. 

 

1.17 “Losses” shall have the meaning set forth in Section 6.1. 

 

1.18“Person” shall mean an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government (whether or not
having a separate legal personality). 

 

1.19 “Product” shall mean the “Wind Shark” self-starting vertical axis wind
turbine. 

 

1.20“Purchase Orders” shall have the meaning set forth in Section 3.1.3. 

 

1.21“Regulatory Approval” shall mean any and all approvals (including pricing
and reimbursement approvals), governmental licenses, registrations or
authorizations of any Regulatory Authority, necessary for the Exploitation of
the Products, as the case may be, in a country in the Territory, including any
(a) approval of any Product (including any marketing authorizations and
supplements and amendments thereto); (b) pre- and post-approval marketing
authorizations (including any prerequisite Manufacturing approval or
authorization related thereto); (c) labeling approval; and (d) technical,
medical and scientific licenses. 

 

1.22“Regulatory Authority” shall mean any applicable supra-national, national,
regional, state, provincial or local regulatory agencies, departments, bureaus,
commissions, councils or other government entities regulating or otherwise
exercising authority with respect to the Exploitation of the Products in the
Territory. 

 

1.23 “Reply” shall have the meaning set forth in Section 3.1.2. 

 

1.24“Supplier” shall have the meaning set forth in the preamble hereto. 

 

1.25“Term” shall have the meaning set forth in Section 8.1. 

 

1.26“Territory” shall mean the entire world, excluding the Country of Canada. 

 

1.27“Third Party” shall mean any Person other than Licensee, Supplier and their
respective Affiliates. 

 

1.28“Third Party Claim” shall have the meaning set forth in Section 6.3.2. 

 

1.29“Unit” shall mean a package containing the Product.  

--------------------------------------------------------------------------------

ARTICLE II

Appointment and Grant

 

2.1 Exclusive Distributor. Supplier hereby appoints Licensee, for the duration
of the Term, to distribute, offer for sale and sell the Products in the
Territory on an exclusive basis (even with regard to Supplier and its
Affiliates), and Licensee hereby accepts such appointment. Supplier acknowledges
and agrees that during the Term it shall not, and it shall cause its Affiliates
not to, market, promote, distribute, offer for sale or sell any Product in the
Territory or to any Person (other than Licensee or its Affiliates) outside the
Territory that is reasonably likely, directly or indirectly, to market, promote,
distribute, offer for sale or sell any Product in the Territory or assist
another Person to do so, or has directly or indirectly marketed, promoted,
distributed, offered for sale or sold the Product in the Territory or assisted
another Person to do so. 

 

2.2 Sub-distributors. Supplier acknowledges and agrees that Licensee shall have
the right to appoint sub-distributors (which may be Affiliates of Licensee), as
determined from time to time in Licensee’s sole discretion, to distribute, offer
for sale and sell the Products in the Territory. 

 

2.3 Product Orders. Licensee promptly shall forward to Supplier all orders for
the Products within the Territory, whether oral or written, that Licensee or its
Affiliates receive from any customer (“Customer Orders”). Supplier shall use
commercially reasonable efforts to satisfy all Customer Orders received from
Licensee.  

 

2.4 Terms of Sale. Supplier acknowledges and agrees that Licensee, in its sole
discretion, shall determine the price and other terms and conditions of sale on
which it shall distribute, offer for sale and sell the Products to Customers
(including sales pursuant to Customer Orders). All sales of Products by Supplier
shall be in its own name and for its own account. 

 

2.5Compliance with Law. Licensee shall store and handle all Products sold to it
by Supplier hereunder in accordance with the labeling therefor and in material
compliance with all Applicable Law. Licensee shall sell and distribute the
Products in material compliance with all Applicable Law. Licensee shall maintain
complete and accurate records of its distribution and sale of the Products in
accordance with Applicable Law to enable appropriate procedures to be
implemented in the event that a recall or market withdrawal of any Product is
required or appropriate. 

 

ARTICLE III

Product Supply

 

3.1License Fee; Liquidated Damages.  

 

3.1.1License Fee. Licensee shall pay a Supplier a license fee in the aggregate
amount of four hundred thousand dollars ($400,000) USD (the “License Fee”), with
such License Fee being paid as follows:  

 

(i)within 14 days from the closing Licensee shall remit to Supplier the initial
payment of the License Fee, in the amount of one hundred thousand dollars
($100,000), to be paid in good and lawful funds at the direction of Supplier;
and,  

 

(ii)within 30 days from the closing, Licensee shall remit to Supplier a further
payment toward the License Fee, in the amount of two hundred thousand dollars
($200,000), to be paid in good and lawful funds at the direction of Supplier;
and,  

 

(iii)within 45 days from the closing Licensee shall remit to Supplier the
balance of the License Fee, in the amount of one hundred thousand dollars
($100,000), to be paid in good and lawful funds at the direction of Supplier. 

 

3.1.2 Should Licensee fail to make either payment in accordance with the above
schedule, Supplier shall be entitled to terminate this Agreement within fourteen
(14) business days of the date payment should have been received, thereafter any
funds so remitted to Supplier shall be retained by Supplier as liquidated
damages, and Licensee shall have no right to any refund of any kind.  

 

3.2 Royalty Payment. As consideration for the grant of the License pursuant to
Section 3.1, Licensee shall pay Licensor a royalty (the "Royalty") equal to
three percent (3%) of the gross sales price for sales by Licensee of all
Products. The Royalty shall be calculated on an accrual (rather than a cash)
basis. The Royalty shall be payable quarterly on the 15th day of each of
January, April, July and October (as to sales accrued during the preceding
calendar quarter) during the Term.  

 

3.3Licensing and Distributor Pricing Structure. Supplier will sell the Product
to Licensee at a price, which shall be calculated by Supplier’s actual cost of
production plus a twenty percent (20%) mark-up (the “Distributor Price”). The
Distributor Price shall apply to any such product or products supplied to
Licensee by Supplier. The Parties shall jointly discuss and approve the
Distributor Price, which shall be modified only by the approval of both
Parties. 

--------------------------------------------------------------------------------

3.4Purchase Orders. 

 

3.4.1 During the Term, Licensee may submit to Supplier written inquiries
(“Inquiries”) with respect to orders of Products, each of which shall specify
(a) the quantity of each Product to be ordered by Licensee; (b) the required
delivery date therefor; and, (c) the place of delivery. 

 

3.4.2 Supplier shall, within five (5) days after Supplier receives each Inquiry
submitted in accordance with Section 3.4.1, inform Licensee in writing (a)
whether it is willing to supply such Products on such terms and conditions, and
(b) if so, the purchase price payable by Licensee pursuant to Section 3.5 (a
“Reply”). 

 

3.4.3 Within thirty (30) days after receipt of a Reply from Supplier, Licensee
may submit to Supplier a written purchase order (“Purchase Order”) for Products,
which shall contain the items of information listed in Section 3.4.1. In the
event that the Purchase Order is consistent with the applicable Inquiry and
Reply, then Supplier shall accept such Purchase Order in writing within five (5)
days after receipt thereof. 

 

3.4.4 Licensee shall be obligated to purchase, and Supplier shall be obligated
to sell and deliver by the delivery date set forth therein, such quantity of
each Product as is set forth in each such Purchase Order. In the event that the
terms of any Purchase Order are inconsistent with the terms of this Agreement,
the terms of this Agreement shall control. 

 

3.5 Delivery. Supplier shall deliver the quantities of Products set forth in
each Purchase Order at the place specified in such Purchase Order, not later
than the required delivery date specified therein. Title to and risk of loss of
all Products shall pass to Licensee at the time of delivery. All Products shall
be packed for shipping in accordance with Applicable Law and packing
instructions provided by Licensee. All Product delivered hereunder shall be
accompanied by a Certificate of Analysis.  

 

3.6Invoicing. Supplier shall promptly invoice Licensee for all quantities of
Products delivered in accordance herewith. Subject to Section 3.8, payment with
respect to each shipment of Product delivered shall be fifty percent (50%) of
the purchase price due upon acceptance by Supplier of the Purchase Order, and
the final fifty percent (50%) due thirty (30) days thereafter providing receipt
by Licensee of the related Certificate of Analysis. However, if Licensee
notifies Supplier pursuant to Section 3.8 that such Product is not conforming,
then payment shall be due within thirty (30) days after determination that such
Product is conforming Product in accordance with Section 3.8 or the receipt by
Licensee of replacement Product if so elected by Licensee, as the case may be.
In the event of any inconsistency between an invoice and this Agreement, the
terms of this Agreement shall control. 

 

3.7Warranty. Supplier warrants to Licensee that, at the time of delivery
pursuant to Section 3.5, all Products delivered hereunder following Regulatory
Approval thereof (a) will have been Manufactured and released in accordance with
the applicable Regulatory Approvals and Applicable Law, (b) will comply with any
specifications therefor set forth in the applicable Regulatory Approvals, and
(c) may legally be distributed or sold by Licensee under Applicable Law in the
Territory.  

 

3.8 Rejection of Product. 

 

3.8.1 In the event that Licensee determines that any Product delivered by
Supplier does not conform to the warranty set forth in Section 3.8, Licensee
shall give Supplier written notice thereof and the reasons for such
nonconformance (including a sample of such Product) within forty-five (45) days
after delivery (or within ten (10) days after discovery of any nonconformity
that could not reasonably have been detected by a customary visual inspection on
delivery). Supplier shall undertake appropriate testing of such sample and shall
notify Licensee whether it has confirmed such nonconformity within thirty (30)
days after receipt of such notice from Licensee. If Supplier notifies Licensee
that it has not confirmed such nonconformity, then the Parties shall mutually
select an independent laboratory or other applicable expert (the “Expert”) to
evaluate if the Products comply with the warranty set forth in Section 3.7 and
each Party shall cooperate with the Expert’s reasonable requests for assistance
in connection with its analysis hereunder. The findings of the Expert shall be
binding on the Parties, absent manifest error. The expenses of the Expert shall
be borne by Supplier if the Expert confirms the nonconformity and otherwise by
Licensee. If the Expert or Supplier confirms that a batch of Product does not
conform to the warranty set forth in Section 3.7, Supplier, at Licensee’s
option, promptly shall (a) supply Licensee with a conforming quantity of Product
at Supplier’s expense or (b) reimburse Licensee for any purchase price paid by
Licensee with respect to such Product. In any event Supplier promptly shall
reimburse Licensee for all costs incurred by Licensee with respect to such
nonconforming Product, including costs of recall and destruction of such
Product, which costs Licensee shall have the right to offset against any
payments owed by Licensee to Supplier under this Agreement. 

 

3.8.2 The rights and remedies provided in this Section 3.8 shall be cumulative
and in addition to any other rights or remedies that may be available to
Licensee. 

 

3.9Currency. All amounts invoiced to Licensee hereunder shall be expressed and
paid in United States Dollars.  

--------------------------------------------------------------------------------

3.10Preexisting Relationships. Should Supplier make any introduction to Licensee
of any third-party that becomes beneficial to Licensee, through added
distribution channels or otherwise, Licensee and Supplier shall, in good faith,
negotiate a royalty to be paid to Supplier by Licensee as an inducement for
making such introduction or introductions.  

 

3.11Conduct in Ordinary Course. In addition to the conditions discussed herein
and any others to be contained in the Definitive Agreements, consummation of the
Business Relationship would be subject to having conducted business in the
ordinary course during the period between the date hereof and the execution date
and there shall have been no material adverse change in the business, financial
condition or prospects. 

 

3.12Registration. Supplier will assist Licensee in ensuring that all of its
products receive the proper registration and that all of Supplier’s Products’
packaging meets all requirements necessary for Licensee to distribute the
products into any stream of commerce, as necessary. 

 

3.12License. Supplier cannot license any intellectual property, which pertains
to the Supplier Products, to any third party without first receiving approval
from Licensee. 

 

ARTICLE IV

Confidentiality and Nondisclosure

 

4.1 Confidentiality Obligations. Except as provided herein, the Parties agree
that, during the term of this Agreement and for five (5) years after this
Agreement’s expiration or termination pursuant to Article VIII, each Party shall
hold in strict confidence and shall not publish or otherwise disclose, directly
or indirectly, to any Person (other than employees, Affiliates, legal counsel,
consultants, auditors and advisors who, except in the case of legal counsel, are
bound in writing by confidentiality and non-use obligations no less onerous than
those set forth herein) any Confidential Information of the other Party. During
such period, a Party (and its Affiliates) shall not use for any purpose,
directly or indirectly, Confidential Information of the other Party or its
Affiliates furnished or otherwise made known to it, except as permitted
hereunder. 

 

4.2 Permitted Disclosures. Each Party may disclose Confidential Information to
the extent that such disclosure is: 

 

4.2.1 Made in response to a valid order of a court of competent jurisdiction or
other supra-national, federal, national, regional, state, provincial or local
governmental or regulatory body of competent jurisdiction; provided, however,
that the receiving Party shall first have given notice to the disclosing Party
and, insofar as permitted by applicable law, given the disclosing Party a
reasonable opportunity to quash such order and to obtain a protective order
requiring that the Confidential Information and documents that are the subject
of such order be held in confidence by such court or agency or, if disclosed, be
used only for the purposes for which the order was issued; and provided further
that if a disclosure order is not quashed or a protective order is not obtained,
the Confidential Information disclosed in response to such court or governmental
order shall be limited to that information which is legally required to be
disclosed in response to such court or governmental order; 

 

4.2.2 Otherwise required by law, in the opinion of legal counsel to the
receiving Party as expressed in an opinion letter in form and substance
reasonably satisfactory to the disclosing Party, which shall be provided to the
disclosing Party at least two (2) Business Days prior to the receiving Party’s
disclosure of the Confidential Information pursuant to this Section 4.2.2; 

 

4.2.3 Made by the receiving Party to the Regulatory Authorities as required in
connection with any filing, application or request for Regulatory Approval;
provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information; or,  

 

4.2.4 Made by Licensee or Supplier to existing or potential acquirers or merger
candidates; existing or potential collaborators; investment bankers; existing or
potential investors, venture capital firms or other financial institutions or
investors for purposes of obtaining financing; each of whom prior to disclosure
must be bound by obligations of confidentiality and non-use at least equivalent
in scope to those set forth in this Article IV.  

 

4.3 Confidential Information. 

 

4.3.1 Defined. “Confidential Information” of a Party shall mean all information
and know-how and any tangible embodiments thereof provided by or on behalf of
such Party to the other Party in the course of performing this Agreement,
including data; knowledge; practices; processes; ideas; research plans;
engineering designs and drawings; research data; manufacturing processes and
techniques; scientific, manufacturing, marketing and business plans; and
financial and personnel matters relating to the disclosing Party or to its
present or future products, sales, suppliers, customers, employees, investors or
business. For the avoidance of doubt, Confidential Information shall be deemed
to include any and all information provided by one Party to the other Party
relating to the Products and the terms of this Agreement. 

--------------------------------------------------------------------------------

4.3.2 Exclusions. Notwithstanding the foregoing, information or know-how of a
Party shall not be deemed Confidential Information with respect to the receiving
Party for purposes of this Agreement if such information or know-how: (a) was
already known to the receiving Party or its Affiliates, other than under an
obligation of confidentiality or non-use, at the time of disclosure to, or, with
respect to know-how, discovery or development by, such receiving Party; (b) was
generally available or known, or was otherwise part of the public domain, at the
time of its disclosure to, or, with respect to know-how, discovery or
development by, such receiving Party; (c) became generally available or known,
or otherwise became part of the public domain, after its disclosure to, or, with
respect to know-how, discovery or development by, such receiving Party through
no fault of the receiving Party; (d) was disclosed to such receiving Party or
its Affiliates, other than under an obligation of confidentiality or non-use, by
a Third Party who had no obligation to the Party that controls such information
and know-how not to disclose such information or know-how to others; or (e) was
independently discovered or developed by such receiving Party or its Affiliates,
as evidenced by their written records, without the use of Confidential
Information belonging to the Party that controls such information and know-how.
Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of a Party merely because the
Confidential Information is embraced by more general information in the public
domain or in the possession of such Party. Further, any combination of
Confidential Information shall not be considered in the public domain or in the
possession of a Party merely because individual elements of such Confidential
Information are in the public domain or in the possession of such Party unless
the combination and its principles are in the public domain or in the possession
of such Party. 

 

4.4 Equitable Relief. Each Party acknowledges and agrees that a breach of any of
the terms of this Article IV would cause irreparable harm and damage to the
other Party and that such damage may not be ascertainable in money damages and
that as a result thereof the non-breaching Party would be entitled to seek from
a court equitable or injunctive relief restraining any breach or future
violation of the terms contained herein by the breaching Party without the
necessity of proving actual damages. Such right to equitable relief is in
addition to whatever remedies either Party may be entitled to as a matter of law
or equity, including money damages, which other remedies are subject to Section
9.6. 

 

ARTICLE V

Regulatory Approvals, Initial Order, Minimum Orders, Complaints,

Adverse Event Reporting and Product Recall

 

5.1 Regulatory Approvals. 

 

5.1.1 Licensee shall have twelve (12) months from the Effective Date of this
Agreement to obtain Regulatory Authority to sell the Product within the
Territory. Should Licensee fail to obtain such Regulatory Authority within the
twelve (12) month period, Supplier, in its sole discretion may eliminate
Licensee’s exclusive rights to the Product throughout the Territory. Once
Regulatory Authority has been granted, Licensee must submit its initial Purchase
Order to Supplier within two (2) months from the date Regulatory Authority has
been granted.  

 

5.1.2The Parties agree to bargain in good faith to establish mutually agreeable
annual Minimum Orders for Product within the Territory and specifically within
each country contemplated, with such agreement to be concluded within 30 days of
the execution of this agreement or as extended by mutual agreement. Such
minimums must be met by Licensee in order to maintain exclusivity hereunder. To
be clear, the failure to maintain the established monthly minimum in any
particular country with the Territory will only effect the exclusivity in such
country, and Licensee will maintain exclusivity with respect to any and all
other countries with the Territory, assuming such monthly minimums are being
maintained.  

 

5.1.3 Supplier shall be solely responsible for (a) taking all actions, paying
all fees and conducting all communication with the appropriate Regulatory
Authority in respect of all Regulatory Approvals, including preparing and filing
all reports (including adverse event and complaint reports) with the appropriate
Regulatory Authority, (b) taking all actions and conducting all communication
with Third Parties in respect of Products sold by Licensee and its
sub-distributors, including responding to all Product complaints in respect
thereof, including complaints related to tampering or contamination, and (c)
investigating all Product complaints and adverse events in respect of Products
sold by Licensee. Licensee shall, at Supplier’s expense, cooperate with all of
Supplier’s reasonable requests and use its commercially reasonable efforts to
assist Supplier in connection with (x) preparing any and all such reports for
Regulatory Authorities (including, without limitation, supplying distribution
information necessary to prepare annual reports), (y) preparing and
disseminating all such communications with Third Parties, and (z) investigating
and responding to any Product complaint or adverse event related to a Product
sold by Licensee or its sub-distributors. 

 

5.1.4 Each Party promptly shall provide notice to the other Party of any
material communications with any Regulatory Authority concerning the Products.
To the extent permitted by Applicable Law, copies of all such material
communications shall be attached to the notice sent pursuant to this Section
5.1.5. 

--------------------------------------------------------------------------------

5.1.5Each Party shall immediately notify the other of any information received
regarding any threatened or pending action by any Regulatory Authority that may
affect the Products or the continued Manufacture, distribution, sale or use of
the Products in the Territory. Upon receipt of any such information, the Parties
shall consult in an effort to arrive at a mutually acceptable procedure for
taking appropriate action; provided, however, that nothing set forth in this
Section 5.1 shall be construed as restricting the right of either Party to make
a timely report of such matter to any Regulatory Authority or take other action
that it deems appropriate under Applicable Law.  

 

5.2 Complaints. Each Party shall maintain a record of any and all complaints it
receives with respect to the Products. Each Party shall notify the other Party
in reasonable detail of any complaint received by it within thirty (30) days or
such shorter period as may be required by Applicable Law. 

 

5.3 Adverse Event Reporting. Each Party shall provide notice to the other Party
within twenty-four (24) hours from the time it becomes aware of an adverse event
associated with use of a Product (whether or not the reported effect is (a)
described in the prescribing information or the published literature with
respect to such Product or (b) determined to be attributable to such Product) of
any information in or coming into its possession or control concerning such
adverse event. 

 

5.4 Product Recall. 

 

5.4.1 Notification and Recall. In the event that any Regulatory Authority issues
or requests a recall or market withdrawal or takes similar action in connection
with any Product sold or distributed by Licensee or its sub-distributors, or in
the event either Party determines that an event, incident or circumstance has
occurred that may result in the need for a recall or market withdrawal of any
Product sold or distributed by Licensee or its sub-distributors, the Party
notified of or desiring such recall or similar action shall, within twenty-four
(24) hours, advise the other Party thereof by telephone or facsimile. Following
such notification, within seventy-two (72) hours, Supplier shall decide in its
sole discretion whether to conduct a recall or market withdrawal (except in the
case of a government-mandated recall) and the manner in which any such recall or
market withdrawal shall be conducted. Licensee shall cooperate with Supplier as
reasonably requested by Licensee in the implementation of any recall or market
withdrawal.  

 

5.4.2 Recall Expenses. Supplier promptly shall reimburse Licensee for all
expenses incurred by Licensee in connection with any recall or market withdrawal
of any Product, except to the extent that such recall or market withdrawal
results from Licensee’s gross negligence or willful misconduct. Such expenses of
recall or market withdrawal shall include expenses for notification, destruction
or return of the recalled or withdrawn Product, and any refund of amounts paid
for the recalled or withdrawn Product, legal and administrative costs incurred
in connection with the recall (including any such expenses incurred in meeting
with and responding to any issues raised by any Regulatory Authority). 

 

 

ARTICLE VI

Indemnity

 

6.1 Indemnification of Licensee. Subject to Section 6.3, Supplier shall
indemnify Licensee, its Affiliates and its and their respective directors,
officers, employees and agents, and defend and save each of them harmless, from
and against any and all losses, damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and expenses) in connection with any and
all suits, investigations, claims or demands (collectively, “Losses”) arising
from or occurring as a result of (a) any material breach by Supplier of this
Agreement, (b) any gross negligence or willful misconduct of Supplier in
performing Supplier’s obligations under this Agreement, (c) any death or
personal injury caused by the negligence of Supplier or its Affiliates and
resulting from the purchase, use or consumption of any Product, or (d) any claim
or allegation that the use of the Product Trademarks by Licensee or its
sub-distributors in accordance with the terms hereof infringes or
misappropriates the intellectual property rights of any Third Party, except for
those Losses for which Licensee has an obligation to indemnify Supplier pursuant
to Section 6.2, as to which Losses each Party shall indemnify the other to the
extent of their respective liability for the Losses. Any additional indemnities
to be provided to Licensee by Supplier in connection with specific Purchase
Orders shall be mutually agreed pursuant to Section 3.1 on a case-by-case basis,
and shall be subject to the procedure set forth in Section 6.3. 

 

6.2 Indemnification of Supplier. Subject to Section 6.3, Licensee shall
indemnify Supplier, its Affiliates and their respective directors, officers,
employees and agents, and defend and save each of them harmless, from and
against any and all Losses arising from or occurring as a result of (a) any
material breach by Licensee of this Agreement or (b) the gross negligence or
willful misconduct of Licensee, its Affiliates or its other sub-contractors in
performing Licensee’s obligations under this Agreement, except for those Losses
for which Supplier has an obligation to indemnify Licensee and its Affiliates
pursuant to Section 6.1, as to which Losses each Party shall indemnify the other
to the extent of their respective liability for the Losses. 

--------------------------------------------------------------------------------

6.3 Indemnification Procedure. 

 

6.3.1 Notice of Claim. The indemnified Party shall give the indemnifying Party
prompt written notice (an “Indemnification Claim Notice”) of any Losses or
discovery of fact upon which such indemnified Party intends to base a request
for indemnification under Section 6.1 or Section 6.2, but in no event shall the
indemnifying Party be liable for any Losses that result from any delay in
providing such notice. Each Indemnification Claim Notice must contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss is known at such time). The indemnified
Party shall furnish promptly to the indemnifying Party copies of all papers and
official documents received in respect of any Losses. All indemnification claims
in respect of a Party, its Affiliates or their respective directors, officers,
employees and agents shall be made solely by such Party to this Agreement (the
“Indemnified Party”). 

 

6.3.2 Third Party Claims. The obligations of an indemnifying Party under this
Article VI with respect to Losses arising from claims of any Third Party that
are subject to indemnification as provided for in Sections 6.1 or 6.2 (a “Third
Party Claim”) shall be governed by and be contingent upon the following
additional terms and conditions:  

 

(a) Control of Defense. At its option, the indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the indemnifying Party’s receipt of an
Indemnification Claim Notice. The assumption of the defense of a Third Party
Claim by the indemnifying Party shall not be construed as an acknowledgment that
the indemnifying Party is liable to indemnify any Person seeking indemnification
in respect of the Third Party Claim, nor shall it constitute a waiver by the
indemnifying Party of any defenses it may assert against any such claim for
indemnification. Upon assuming the defense of a Third Party Claim, the
indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the indemnifying Party. In the event the
indemnifying Party assumes the defense of a Third Party Claim, the Indemnified
Party shall immediately deliver to the indemnifying Party all original notices
and documents (including court papers) received by any indemnified Party in
connection with the Third Party Claim. Should the indemnifying Party assume the
defense of a Third Party Claim, the indemnifying Party shall not be liable to
the Indemnified Party or any other indemnified Party for any legal expenses
subsequently incurred by such indemnified Party in connection with the analysis,
defense or settlement of the Third Party Claim. In the event that it is
ultimately determined that the indemnifying Party is not obligated to indemnify,
defend or hold harmless an indemnified Party from and against the Third Party
Claim, the Indemnified Party shall reimburse the indemnifying Party for any and
all costs and expenses (including attorneys’ fees and costs of suit) and any
Losses incurred by the indemnifying Party in its defense of the Third Party
Claim with respect to such indemnified Party. 

 

(b) Right to Participate in Defense. Without limiting Section 6.3.2(a), any
indemnified Party shall be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment shall be at the indemnified
Party’s own expense unless (i) the employment thereof has been specifically
authorized by the indemnifying Party in writing or (ii) the indemnifying Party
has failed to assume the defense and employ counsel in accordance with Section
6.3.2(a) (in which case the Indemnified Party shall control the defense). 

 

(c) Settlement. With respect to any Losses relating solely to the payment of
money damages in connection with a Third Party Claim and that will not result in
the Indemnified Party’s becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnified Party in any manner,
and as to which the indemnifying Party shall have acknowledged in writing the
obligation to indemnify the Indemnified Party hereunder, the indemnifying Party
shall have the sole right to consent to the entry of any judgment, enter into
any settlement or otherwise dispose of such Loss, on such terms as the
indemnifying Party, in its sole discretion, shall deem appropriate. With respect
to all other Losses in connection with Third Party Claims, where the
indemnifying Party has assumed the defense of the Third Party Claim in
accordance with Section 6.3.2(a), the indemnifying Party shall have authority to
consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss provided it obtains the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed).
The indemnifying Party shall not be liable for any settlement or other
disposition of a Loss by an Indemnified Party that is reached without the
written consent of the indemnifying Party. Regardless of whether the
indemnifying Party chooses to defend or prosecute any Third Party Claim, no
Indemnified Party shall admit any liability with respect to, or settle,
compromise or discharge, any Third Party Claim without the prior written consent
of the indemnifying Party. 

--------------------------------------------------------------------------------

(d) Cooperation. Regardless of whether the indemnifying Party chooses to defend
or prosecute any Third Party Claim, the Indemnified Party shall, and shall cause
each other indemnified Party to, cooperate in the defense or prosecution thereof
and shall furnish such records, information and testimony, provide such
witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith. Such
cooperation shall include access during normal business hours afforded to
indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making indemnified Parties and other employees and agents available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder, and the indemnifying Party shall reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses in connection
therewith. 

 

(e) Expenses. Except as provided above, the costs and expenses, including fees
and disbursements of counsel, incurred by the Indemnified Party in connection
with any claim shall be reimbursed on a calendar quarter basis by the
indemnifying Party, without prejudice to the indemnifying Party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the indemnifying Party is ultimately held not to be obligated to
indemnify the Indemnified Party. 

 

6.4 DAMAGES.

 

6.4.1 SUBJECT TO SECTIONS 6.1 AND 6.2, AND EXCEPT IN CIRCUMSTANCES OF GROSS
NEGLIGENCE OR INTENTIONAL MISCONDUCT, NONE OF LICENSEE, SUPPLIER OR ANY OF THEIR
RESPECTIVE AFFILIATES SHALL BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING FOR LOST PROFITS), WHETHER IN CONTRACT,
WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR OTHERWISE, ARISING OUT OF (A)
ANY BREACH OF OR FAILURE TO PERFORM ANY OF THE PROVISIONS OF THIS AGREEMENT, OR
(B) THE DEVELOPMENT, MANUFACTURE, USE OR SALE OF ANY PRODUCT DEVELOPED,
MANUFACTURED OR MARKETED HEREUNDER. NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED
AS ATTEMPTING TO EXCLUDE OR LIMIT THE LIABILITY OF EITHER OF THE PARTIES OR
THEIR RESPECTIVE AFFILIATES (A) FOR DEATH OR PERSONAL INJURY CAUSED BY THE
NEGLIGENCE OF EITHER OF THE PARTIES, THEIR RESPECTIVE AFFILIATES, OR OF THE
OFFICERS, EMPLOYEES OR AGENTS OF THE PARTIES OR THEIR RESPECTIVE AFFILIATES, (B)
FOR FRAUD OR FRAUDULENT MISREPRESENTATION OR (C) FOR ANY MATTER IN RESPECT OF
WHICH IT WOULD BE ILLEGAL FOR EITHER PARTY TO EXCLUDE OR ATTEMPT TO EXCLUDE ITS
LIABILITY. 

 

6.4.2 SUBJECT TO THE PRECEDING SENTENCE, BUT NOTWITHSTANDING ANY OTHER PROVISION
OF THIS AGREEMENT, IN NO EVENT SHALL THE COMBINED AGGREGATE LIABILITY OF EITHER
PARTY UNDER THIS AGREEMENT EXCEED THE COMBINED AGGREGATE AMOUNTS PAID BY
LICENSEE TO SUPPLIER, WHETHER AS LUMP SUMS OR PERIODIC PAYMENTS OF ROYALTIES OR
SUBLICENSE INCOME, UNDER THIS AGREEMENT (THE “AGGREGATE AMOUNT”); PROVIDED,
HOWEVER, THAT IN THE EVENT THAT EITHER PARTY (THE “LIABLE PARTY”) SHALL BECOME
LIABLE TO THE OTHER PARTY HEREUNDER OR THEREUNDER FOR AN AMOUNT (THE “TOTAL
LIABILITY”) LARGER THAN THE AGGREGATE AMOUNT CALCULATED AS OF THE DATE THAT THE
TOTAL LIABILITY BECAME DUE AND PAYABLE, THE LIABLE PARTY SHALL PROMPTLY PAY SUCH
OTHER PARTY A LUMP SUM EQUAL TO THE AGGREGATE AMOUNT AS SO CALCULATED AND
PROVIDED, FURTHER, THAT IF SUPPLIER IS THE LIABLE PARTY, LICENSEE SHALL
THEREAFTER HAVE A RIGHT OF OFFSET WITH RESPECT TO ANY PAYMENT OBLIGATIONS OF
LICENSEE TO SUPPLIER HEREUNDER AND THEREUNDER THAT BECOME DUE AND PAYABLE AFTER
SUCH DATE, UNTIL SUCH TIME AS THE TOTAL AMOUNTS OFFSET BY Licensee EQUAL THE
DIFFERENCE BETWEEN THE TOTAL LIABILITY AND SUCH LUMP SUM PAYMENT BY SUPPLIER;
AND PROVIDED, FURTHER, THAT IF LICENSEE IS THE LIABLE PARTY, THEN THEREAFTER, AT
SUCH TIMES AS Licensee SHALL MAKE PAYMENTS TO SUPPLIER THAT ARE OTHERWISE DUE
AND PAYABLE HEREUNDER OR THEREUNDER, LICENSEE SHALL PAY TO SUPPLIER AN EQUAL
AMOUNT AS ADDITIONAL DAMAGES, UNTIL SUCH TIME AS THE TOTAL AMOUNTS SO PAID TO
SUPPLIER AS ADDITIONAL DAMAGES EQUAL THE DIFFERENCE BETWEEN THE TOTAL LIABILITY
AND SUCH LUMP SUM PAYMENT BY LICENSEE.  

 

6.5 Insurance. Supplier shall have and maintain such program of self-insurance
covering the Exploitation of the Products as is normal and customary in the
industry generally for parties similarly situated. 

--------------------------------------------------------------------------------

ARTICLE VII

Representations and Warranties

 

7.1 Representations and Warranties. Each Party hereby represents, warrants and
covenants to the other Party as of the Effective Date as follows: 

 

7.1.1 Such Party (a) has the power and authority and the legal right to enter
into this Agreement and perform its obligations hereunder, and (b) has taken all
necessary action on its part required to authorize the execution and delivery of
this Agreement and the performance of its obligations hereunder. This Agreement
has been duly executed and delivered on behalf of such Party and constitutes a
legal, valid and binding obligation of such Party and is enforceable against it
in accordance with its terms subject to the effects of bankruptcy, insolvency or
other laws of general application affecting the enforcement of creditor rights
and judicial principles affecting the availability of specific performance and
general principles of equity, whether enforceability is considered a proceeding
at law or equity.

 

7.1.2 Such Party is not aware of any pending or threatened litigation (and has
not received any communication) that alleges that such Party’s activities
related to this Agreement have violated, or that by conducting the activities as
contemplated herein such Party would violate, any of the intellectual property
rights of any other Person. 

 

7.1.3 All necessary consents, approvals and authorizations of all regulatory and
governmental authorities and other Persons required to be obtained by such Party
in connection with the execution and delivery of this Agreement and the
performance of its obligations hereunder have been obtained. 

 

7.1.4 The execution and delivery of this Agreement and the performance of such
Party’s obligations hereunder (a) do not conflict with or violate any
requirement of applicable law or regulation or any provision of the articles of
incorporation, bylaws, limited partnership agreement or any similar instrument
of such Party, as applicable, in any material way, and (b) do not conflict with,
violate, or breach or constitute a default or require any consent under, any
contractual obligation or court or administrative order by which such Party is
bound. 

 

7.2 Additional Representations, Warranties and Covenants of Licensee. Licensee
represents, warrants and covenants to Supplier that Licensee is a corporation
duly organized and in good standing under the laws of the State of Florida, and
has full power and authority and the legal right to own and operate its property
and assets and to carry on its business as it is now being conducted and as it
is contemplated to be conducted by this Agreement. 

 

7.3 Additional Representations, Warranties and Covenants of Supplier. Supplier
represents, warrants and covenants to Licensee that Supplier is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada, and has full power and authority and the legal right to own and
operate its property and assets and to carry on its business as it is now being
conducted and as it is contemplated to be conducted by this Agreement. 

 

7.4 Disclaimer of Warranties. EXCEPT FOR THOSE WARRANTIES SET FORTH IN THIS
ARTICLE VII, AND SUBJECT TO SECTION 6.4.1, EACH PARTY HEREBY DISCLAIMS ANY AND
ALL WARRANTIES, CONDITIONS AND TERMS, WHETHER WRITTEN OR ORAL, OR EXPRESS OR
IMPLIED, INCLUDING (A) ANY WARRANTY OF QUALITY, PERFORMANCE, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR USE OR PURPOSE, (B) ANY WARRANTY WITH RESPECT TO THE
VALIDITY OR ENFORCEABILITY OF ANY PATENT OR OTHER INTELLECTUAL PROPERTY, AND (C)
ANY WARRANTY THAT THE PERFORMANCE OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WILL
NOT INFRINGE THE INTELLECTUAL PROPERTY RIGHTS OF ANY PERSON. SUBJECT TO SECTION
6.4.1, NO PARTY MAKES ANY REPRESENTATIONS HEREUNDER OTHER THAN THOSE SET FORTH
EXPRESSLY HEREIN. 

--------------------------------------------------------------------------------

ARTICLE VIII

Term and Termination

 

8.1 Term and Expiration. This Agreement shall become effective as of the
Effective Date and unless terminated earlier pursuant to Section 8.2, 8.3, 8.4,
or 8.6, the term of this Agreement (the “Term”) shall continue in effect for a
period of ten (10) years from the from the Effective Date hereof. Thereafter,
the term shall be negotiated in good faith between the Parties.  

 

8.2 Termination by Licensee without Cause. Notwithstanding anything contained
herein to the contrary, Licensee shall have the right to terminate this
Agreement in its entirety at any time in its sole discretion by giving one
hundred and eighty (180) days’ written notice to Supplier. 

 

8.3 Termination of this Agreement by Either Party for Material Breach. Material
failure by a Party to comply with any of its material obligations contained
herein shall entitle the Party not in default to give to the Party in default
notice specifying the nature of the default, requiring the defaulting Party to
make good or otherwise cure such default, and stating its intention to terminate
if such default is not cured. In the event that Licensee is the notifying Party,
Licensee shall have the right, in addition to all other remedies available to it
by law, in equity or pursuant to this Agreement, to suspend payment of any
amounts that it would otherwise owe to Supplier hereunder until such time as the
material breach of Supplier is cured. If a noticed default is not cured within
thirty (30) days (the “Cure Period”) after the receipt of such notice (or, if
such default cannot be cured within such thirty (30)-day period, if the Party in
default does not commence actions to cure such default within the Cure Period
and thereafter diligently continue such actions), the Party not in default shall
be entitled, without prejudice to any of its other rights conferred on it by
this Agreement, and in addition to any other remedies available to it by law or
in equity, to terminate this Agreement in its entirety; provided, however, that
any right to terminate under this Section 8.3 shall be stayed in the event that,
during any Cure Period, the Party alleged to have been in default shall have
initiated dispute resolution in accordance with Section 9.6 with respect to the
alleged default, which stay shall last so long as the initiating Party
diligently and in good faith cooperates in the prompt resolution of such dispute
resolution proceedings. 

 

In the event that this agreement is terminated, the Licensee shall immediately
return to the Licensor all sales materials, drawings, technology descriptions
and any other material or information proprietary to the Product obtained from
Licensor.

 

8.4 Accrued Rights; Survival. 

 

8.4.1 Accrued Rights. Termination or expiration of this Agreement for any reason
shall be without prejudice to any rights that shall have accrued to the benefit
of a Party prior to such termination or expiration. Such termination or
expiration shall not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement. 

 

8.4.2 Survival. Sections 3.6, 3.7, and this Section 8.4, and Articles I, IV, V,
VI, and IX, shall survive the termination or expiration of this Agreement for
any reason. 

 

8.4.3 Product Sell-Off. Licensee shall have a period of ninety (90) days from
the effective date of termination or expiration of this Agreement during which
it may sell in the Territory in accordance with the terms hereof any stocks of
Products in its possession at the effective date of such termination or
expiration. 

 

8.5 Termination upon Insolvency. Either Party may terminate this Agreement if,
at any time, the other Party shall file in any court or agency pursuant to any
statute or regulation of any state, country or jurisdiction, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of that Party or of its assets, or if the
other Party proposes a written agreement of composition or extension of its
debts, or if the other Party shall be served with an involuntary petition
against it, filed in any insolvency proceeding, and such petition shall not be
dismissed within sixty (60) days after the filing thereof, or if the other Party
shall propose or be a Party to any dissolution or liquidation, or if the other
Party shall make an assignment for the benefit of its creditors. 

--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

 

9.1 Force Majeure. Neither Party shall be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement, when
such failure or delay is caused by or results from causes beyond the reasonable
control of the non-performing Party, including fires, floods, embargoes,
shortages, epidemics, quarantines, war, acts of war (whether war be declared or
not), insurrections, riots, civil commotion, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority. The non-performing Party shall notify the other Party of
such force majeure within ten (10) days after such occurrence by giving written
notice to the other Party stating the nature of the event, its anticipated
duration, and any action being taken to avoid or minimize its effect. The
suspension of performance shall be of no greater scope and no longer duration
than is necessary and the non-performing Party shall use commercially reasonable
efforts to remedy its inability to perform; provided, however, that in the event
the suspension of performance continues for one-hundred and eighty (180) days
after the date of the occurrence, that Parties shall meet and discuss in good
faith how best to proceed. 

 

9.2 Assignment. Without the prior written consent of the other Party, neither
Party shall sell, transfer, assign, charge, delegate, pledge or otherwise
dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties hereunder, nor purport
to do any of the same; provided, however, that Licensee may, without such
consent, assign this Agreement and its rights hereunder to an Affiliate, to the
purchaser of all or substantially all of its assets, or to any Third Party
pursuant to or in connection with any agreement and plan of merger, acquisition,
reorganization, or other similar corporate transaction; and provided, further,
that Supplier may, without such consent, assign the benefit of this Agreement
and its rights hereunder to an Affiliate. Any attempted assignment in violation
of the preceding sentence shall be void and of no effect. All validly assigned
rights of the Parties hereunder shall be binding upon and inure to the benefit
of and be enforceable by the permitted assigns of Licensee or Supplier, as the
case may be. No assignment validly made pursuant to this Section 9.2 shall
relieve the assigning Party of any of its obligations under this Agreement,
unless the other Party has given its prior consent thereto. 

 

9.3 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, (a) such provision
shall be fully severable, (b) this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
hereof, (c) the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom, and (d) the Parties agree
to attempt to substitute for any such illegal, invalid or unenforceable
provision a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties. To the fullest extent permitted by applicable law,
each Party hereby waives any provision of law that would render any provision
hereof prohibited or unenforceable in any respect. 

 

9.4 Governing Law. This Agreement shall be governed by and construed in
accordance with English law (without reference to the rules of conflict of laws
thereof). Subject to Section 9.6, the Parties hereby irrevocably and
unconditionally consent to the exclusive jurisdiction of (a) the courts of the
State of California and the United States District Court for the Southern
District of Nevada for any action, suit or proceeding (other than appeals
therefrom) initiated by Supplier and arising out of or relating to this
Agreement.  

 

9.5Dispute Resolution. 

 

9.5.1 Negotiation. The Parties shall negotiate in good faith and use reasonable
efforts to settle any dispute, controversy or claim arising from or related to
this Agreement (or any document or instrument delivered in connection herewith)
(each, a “Dispute”). In the event that the Parties are unable to, within ten
(10) days, to reach a resolution, such Dispute shall be referred to the chief
executive officers of Licensee and Supplier, or their respective successors, who
shall attempt in good faith to reach a resolution of the Dispute. If the
foregoing procedures fail to achieve a mutually satisfactory resolution within
ten (10) days, then either Party may, by written notice to the other Party,
elect to have the matter settled by binding arbitration pursuant to Section
9.5.2. 

--------------------------------------------------------------------------------

9.5.2 Arbitration. Any arbitration under this Agreement shall take place at a
location to be agreed by the Parties; provided, however, that in the event that
the Parties are unable to agree on a location for an arbitration under this
Agreement within five (5) days of the demand therefor, such arbitration shall be
held in San Diego, California. Any arbitration under this Agreement shall be
administered by the American Arbitration Association under its Commercial
Arbitration Rules then in effect (the “AAA Rules”). The Parties shall appoint an
arbitrator by mutual agreement. If the Parties cannot agree on the appointment
of an arbitrator within thirty (30) days of the demand for arbitration, an
arbitrator shall be appointed in accordance with AAA Rules. The arbitrator shall
have the authority to grant any equitable and legal remedies that would be
available in any judicial proceeding instituted to resolve the Dispute submitted
to such arbitration in accordance with this Agreement; provided, however, that
the arbitrator shall not have the power to alter, amend or otherwise affect the
terms or the provisions of this Agreement. Judgment upon any award rendered
pursuant to this Section may be entered by any court having jurisdiction over
the Parties’ other assets. The arbitrator shall have no authority to award
punitive or any other type of damages not measured by a Party’s compensatory
damages. Each Party shall bear its own costs and expenses and attorneys’ fees
and an equal share of the arbitrator’s fees and any administrative fees of
arbitration, unless the arbitrator shall otherwise allocate such costs, expenses
and fees between the Parties. The Parties agree that all arbitration awards
shall be final and binding on the Parties and their Affiliates. The Parties
hereby waive the right to contest the award in any court or other forum. Except
to the extent necessary to confirm an award or as may be required by law,
neither a Party nor an arbitrator may disclose the existence, content, or
results of an arbitration without the prior written consent of both Parties. In
no event shall an arbitration be initiated after the date when commencement of a
legal or equitable proceeding based on the dispute, controversy or claim would
be barred by the applicable English statute of limitations. 

 

9.5.3 Interim Relief. Notwithstanding anything herein to the contrary, nothing
in this Section 9.5 shall preclude either Party from seeking interim or
provisional relief, including a temporary restraining order, preliminary
injunction or other interim equitable relief concerning a Dispute, either prior
to or during any arbitration hereunder, if necessary to protect the interests of
such Party. This Section 9.5.3 shall be specifically enforceable. 

 

9.6 Equitable Relief. Supplier acknowledges and agrees that the restrictions set
forth in Section 2.1 and Article IV of this Agreement are reasonable and
necessary to protect the legitimate interests of Licensee and that Licensee
would not have entered into this Agreement in the absence of such restrictions,
and that any violation or threatened violation of any provision of Section 2.1
or Article IV will result in irreparable injury to Licensee. Supplier also
acknowledges and agrees that in the event of a violation or threatened violation
of any provision of Section 2.1 or Article IV, Licensee shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
irreparable injury or actual damages and without the necessity of having to post
a bond, as well as to an equitable accounting of all earnings, profits and other
benefits arising from any such violation. The rights provided in the immediately
preceding sentence shall be cumulative and in addition to any other rights or
remedies that may be available to Licensee. Nothing in this Section 9.7 is
intended, or should be construed, to limit Licensee’s right to preliminary and
permanent injunctive relief or any other remedy for a breach of any other
provision of this Agreement.

 

9.7 Further Assurances. Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof, or to better assure and confirm
the rights and remedies of the other Party under this Agreement. 

 

9.8 References. Unless otherwise specified, (a) references in this Agreement to
any Article, Section, or Exhibit shall mean references to such Article, Section,
or Exhibit of this Agreement, (b) references in any section to any clause are
references to such clause of such section, and (c) references to any agreement,
instrument or other document in this Agreement refer to such agreement,
instrument or other document as originally executed or, if subsequently varied,
replaced or supplemented from time to time, as so varied, replaced or
supplemented and in effect at the relevant time of reference thereto.

 

9.9 Independent Contractors. It is expressly agreed that Supplier and Licensee
shall be independent contractors and that the relationship between the Parties
shall not constitute a partnership, joint venture or agency. Neither Supplier
nor Licensee shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other, without the prior consent of the other Party. All persons employed by a
Party shall be employees of such Party and not of the other Party and all costs
and obligations incurred by reason of any such employment shall be for the
account and expense of such Party.

 

9.10 Waiver. Any term or condition of this Agreement may be waived at any time
by the Party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the Party waiving such term or condition. The waiver by either Party
of any right hereunder or the failure to exercise, or any delay in exercising a
right or remedy provided by this Agreement or by law, or the waiver of a breach
by the other Party, shall not be deemed a waiver of any other right hereunder or
of any other breach or failure by such other Party whether of a similar nature
or otherwise.

--------------------------------------------------------------------------------

9.11 Counterparts. The Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

9.12 Construction. Except where the context otherwise requires, wherever used,
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense. The captions of this Agreement are for convenience of reference
only and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision contained in this Agreement. The term
“including” as used herein shall mean including, without limiting the generality
of any description preceding such term. The language of this Agreement shall be
deemed to be the language mutually chosen by the Parties, and no rule of strict
construction shall be applied against either Party.

 

9.13First Right of Refusal for Further Applications. While the Initial
application the technology developed by Supplier is a vertical axis wind
turbine, it is contemplated by the parties that the same technology may be
applied to water as well as wind. The parties hereby agree that Licensee has
first right of refusal to and market additional applications of the underlying
technology under a separate agreement, the terms and conditions of which shall
be substantially similar to those contemplated in this agreement. 

 

9.14 Entire Agreement; Modifications. This Agreement sets forth and constitutes
the entire agreement and understanding between the Parties with respect to the
subject matter hereof and all prior agreements, understanding, promises and
representations, whether written or oral, with respect thereto are superseded
hereby. Each Party confirms that it is not relying on any representations or
warranties of the other Party except as specifically set forth herein. No
amendment, modification, release or discharge hereof shall be binding upon the
Parties unless in writing and duly executed by authorized representatives of
both Parties. 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

MITU RESOURCES INC.:

 

 

 

Date: February 7, 2018/s/ Simeon Leonardo Reyes Francisco 

By: Simeon Leonardo Reyes Francisco

 

 

 

HEADWIND TECHNOLOGIES LTD.:

 

 

 

Date: February 7, 2018/s/ Barron McConnachie  

By: Barron McConnachie  

 

 